Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
Regarding claim 1, the prior art of record does not teach or suggest the following limitations in combination with the entirety of claim 1:
a proximal head portion coupled to the first end region of the body portion, and a distal head portion configured to be positioned proximate the surface and movably coupled to the proximal head portion so as to move relative to the proximal head portion, wherein the distal head portion comprises a collector configured to detect photoelectrons emitted from the surface in response to the light from the light source impinging on the surface.

Claims 2-9 are also allowed for further limiting allowed claim 1.

Regarding claim 10, the prior art of record does not teach the following limitations in combination with the entirety of claim 10:
wherein the head portion further comprises: a proximal head portion coupled to the first end region of the body portion, and a distal head portion configured to be positioned proximate the surface and movably coupled to the proximal head portion so as to move relative to the proximal head portion, wherein the proximal head portion is closer to the distal head portion when the head portion is in the engaged position than when in the disengaged position.



The following relevant art was found based on the updated search:
Cugini (6,369,591) teaches if the voltages on collector 51C and emitter 51E are switched off rapidly, some electrons will remain on board 80P and will collect on traces 85, thereby charging traces 85 to a known voltage, which is proportional to the applied voltages. Reversing the polarity of the voltages applied to electrodes 51 ensures that all traces 85 on both sides of board 80P will be charged to the same voltage. Circuitry to accomplish such switching is straightforward and well known in the art. The voltage at which photoelectron currents, as measured by the electrode electronics 55, drops to zero is the residual voltage remaining on traces 85.
Meyers (2012/0112096) teaches the radiation source provides incident radiation having desired properties for stereo image construction and/or compositional object monocular imaging. The radiation source transmitter has at least one radiation source, such as a laser, and optionally has additional components to modify the properties of the incident radiation, such as one or more lenses, an aperture, a polarizer or polarization modulator, a filter, and the like. The radiation source also optionally includes beam steering components to select an illuminated location on an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867  

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867